 MONTGOMERYSTEEL PRODUCTS CORP.225they will be taken to have indicated their desire to constitute a separateappropriate unit.volume.]MONTGOMERY STEEL PRODUCTSCORP.andUNITEDSTEELWORKERS OFAMERICA,CIO,PETITIONERPENN-OHIO STEEL CORPORATIONandUNITEDSTEELWORKERS OFAMERICA,CIO,PETITIONER.CasesNos..-RC-1030 and 4-RC-1033.May;?, 1951Decision and Direction of ElectionsUpon petitions duly filed, a consolidated hearing was held beforeRamey Donovan, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Herzog and MembersMurdock and Styles].Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaningof the National Labor Relations Act.]2.The labor organization involved claims to represent employeesof the Employers.3.Questions affecting commerce exist concerning the representationof employees of the Employers within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The appropriate unit :Case No. 4-RC-1033The parties in this case are in agreement as to the appropriate unitexcept that the Petitioner seeks to include about 13 maintenance em-ployees whom the Employer would exclude.The Employer conducts its operations in a Naval Industrial Reserveplant which it leases from the Department of the Navy. The Navy,however, retains a portion of the plant for its own use and under itscontrol.The maintenance men whose placement is in dispute areiFederal Dairy Co., Inc,91 NLRB 638;Stantslaus Implement and Hardware Company,Limited,91 NLRB 61894 NLRB No. 42.951S41-52-vol 94-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed to keep the Navy's part of the plant in good repair and readyto operate if needed.Their work consists primarily of cleaning,painting, and oiling.Though in the hiring process these men arescreened by the Employer's personnel department, the final decision tohire them is made by the resident engineer, who is a regular employeeof the Navy.The resident engineer, with the help of one foreman,supervises the naval maintenance men.Occasionally the Employerrequests the resident engineer for the loan of some of the naval main-tenance men to perform duties in connection with the Employer'soperations.Except when the men are so employed-which is about10 to 15 percent of the time-the Employer has no jurisdiction orcontrol over them.The naval maintenance men are paid by check from the Employerwho, is thereafter reimbursed by the Navy.The wage rates of thenaval maintenance men are similar in some categories to those of theEmployer's regular maintenance men but differ in others.The navalmaintenance group operates at 5 days a week, 8 hours a day, as con-trasted with the Employer's schedule of 3 shifts a day, 7 days a week.The record indicates that on an occasion when certain increases inthe form of a bonus system were put into effect for the Employer'semployees, the naval maintenance men did not receive the bonus.But they did receive a 10-cent an hour increase when a similar increasewas granted to the employees of the Employer.However, this wasnot automatic but rather required special authority from the Navyto the resident engineer to effect the increase.On the basis of all the above facts we conclude that the navalmaintenance men are employees of the Navy rather than of the Em-ployer.Accordingly, we shall exclude them from the unit.2We find the following employees constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act:All employees of the Employer at its Birdsboro, Pennsylvania,plant, excluding naval maintenance men,3 office clerical employees,`Tuards, professional employees, and supervisors as defined in the Act.Case No. 4-RC-1032In accord with the stipulation of the parties, we find that the fol-lowing employees constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:2Phillips Chemical Company,90 NLRB No 76. The naval maintenancemen shall bedeemed to be in the unit while they are on loan to the Employer and are doing the workof employees included in the unit for the purpose of bargaining in relation to such work.Only those, however, who are detailed by the Navy to the Employer on a regularbasis andfor a substantial portion of their time shall be eligible to vote in the election hereinafterdirected.3See footnote 2. E.W. SCRIPPS COMPANY227All production and maintenance employees of the Employer at itsBirdsboro, Pennsylvania, plant, excluding office clerical employees,,guards, professional employees, and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication in this-volume.]E.W. SCRIPPS COMPANYandCINCINNATI NEWSPAPER GUILD,LOCAL 9,AMERICAN NEWSPAPERGUILD,CIO.Case No. 9-CA-285.May 3,1951Decision and OrderOn January 18, 1951, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter the Respondentand the Union filed exceptions to the Intermediate Report and sup-porting briefs?The Board 2 has reviewed the rulings made by the Trial Examiner.at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions and modi-fications.31.We agree with the Trial Examiner's disposition of the allegedsupervisors, 4 except as to the managing editor of The Kentucky Post.The Trial Examiner found that this managing editor is a supervisor.The evidence is not adequate to support this finding. It is agreed thathe is not the equivalent of the managing editor on The CincinnatiPost, who is concededly a supervisor.So far as the evidence shows,the managing editor of The Kentucky Post acts as a supervisor onlywhen the editor of that newspaper is away on vacation or on sick'The Respondent's request for oral argumentisherebydenied becausethe record andbriefs,in our opinion,adequately present the issues and the positionsof the parties."Pursuant to the provisions of Section3 (b) of the Act, the Board has delegated itspowers in connectionwith thiscase to a three-member panel[ChairmanHerzog andMembers Houston and Reynolds].3The Trial Examiner inadvertentlyfound thatbargaining negotiationsbeganon Janu-ary 7, 1950.The record shows,and we find,that the negotiationsbeganon January 27,1950.4The Salt Lake Tribune Publishing Company,92 NLRB 1411. and cases cited therein ;Arizona Times,Inc.,85 NLRB 230;A. S. Abell Company,81 NLRB 82.94 NLRB No. 55.